Citation Nr: 0416938	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  01-00 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.

2.  Whether the veteran timely filed an appeal for 
entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2000, the Board remanded the veteran's claim for 
service connection for residuals of a right knee injury in 
order for the RO to issue a statement of the case regarding 
the timeliness of the veteran's substantive appeal.  In June 
2000, the RO informed the veteran that his substantive appeal 
regarding entitlement to service connection for residuals of 
a knee injury was not timely.  In November 2000, the RO 
issued a statement of the case regarding the issue of the 
timeliness of the veteran's substantive appeal as to this 
issue, and provided the veteran with the applicable 
regulations governing the timeliness of appeals.

In a February 2001 rating decision, the RO denied the 
veteran's claim to reopen for service connection for post-
traumatic stress disorder.  

The veteran testified at an RO hearing in October 2002.  A 
transcript of this hearing is associated with the claims 
file.

FINDINGS OF FACT

1.  The Board denied reopening the claim for service 
connection for post-traumatic stress disorder in May 2000.

2.  Since the last decision, the claimant has not submitted 
evidence which is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for post-traumatic stress disorder.  The evidence 
is cumulative.

3.  The veteran was notified of a rating decision denying 
entitlement to service connection for residuals of a right 
knee injury on November 17, 1997.

4.  In March 1998, the RO received the veteran's timely 
notice of disagreement to the November 17, 1997 rating 
decision.

5.  On September 1, 1998, the veteran was furnished with a 
statement of the case as to the issue of service connection 
for residuals of a right knee injury.

6.  No substantive appeal regarding the claim for service 
connection for residuals of a right knee injury was received 
within one year of the notice of decision or within 60 days 
of the statement of the case.

CONCLUSIONS OF LAW

1.  The May 2000 Board decision denying the appellant's claim 
to reopen for service connection for post-traumatic stress 
disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2003).

2.  New and material evidence has not been received to reopen 
the claim for service connection for post-traumatic stress 
disorder and the claim is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The veteran did not enter a timely appeal from 
notification of the rating decision that denied service 
connection for residuals of a right knee injury.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

[Regarding the issue of whether the veteran's substantive 
appeal pertaining to the issue of service connection for 
residuals of a right knee injury was timely, a General 
Counsel opinion states that VA is not required to provide 
notice of the information and evidence necessary to 
substantiate the claim in the case of a "downstream" issue, 
i.e., an issue relating to the claim but arising after the 
beginning of the claims process.  VAOPGCPREC 8-2003.  Rather, 
VA need only take the proper action, which in this case 
involved informing the veteran of the time limit to appeal.  
38 U.S.C.A. § 5104.]

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a letter dated in February 2001, which notified the veteran 
of the rating decision denying his claim to reopen for 
service connection for post-traumatic stress disorder, the RO 
explained that "new" evidence, including written or oral 
statements, was evidence that it had not previously 
considered, and that information that supported the same 
point as earlier evidence was not considered new.  The RO 
also informed the veteran that "material" evidence meant 
evidence that applied to the specific issue that the veteran 
was claiming.  The RO stated that the evidence submitted by 
the veteran did not constitute new and material evidence 
because it essentially duplicated evidence which was 
previously considered and was merely additional and 
repetitious.  

In a March 2001 VCAA letter, under a heading entitled "What 
Must the Evidence Show to Establish Entitlement," the RO 
stated that it needed the following information to 
substantiate the claim for post-traumatic stress disorder: 
(1) medical diagnosis of a current disability, (2) evidence 
of incurrence or aggravation in service, and (3) lay evidence 
of an in-service stressor.  

In a July 2001 statement of the case, the RO provided the 
veteran with the text of 38 U.S.C.A. § 5107, pertaining to 
claimant responsibility and benefit of the doubt, 38 C.F.R. 
§ 3.303, pertaining to the principles related to service 
connection, 38 C.F.R. § 3.304, pertaining to direct service 
connection and the criteria to establish service connection 
for post-traumatic stress disorder, and 38 C.F.R. § 3.156, 
pertaining to new and material evidence.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a March 2001 VCAA letter, under a heading 
entitled "VA's Duty to Assist You with Obtaining Evidence 
for Your Claim," the RO stated that it would help the 
veteran obtain medical records, employment records, or 
records from other Federal agencies, but that the veteran had 
to provide the RO with sufficient information so that it 
could obtain the records from the appropriate person or 
agency.  The RO stressed that it was still the veteran's 
responsibility to make sure that the records were received by 
it.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's VA treatment 
records.  Further, in October 2002 the RO requested from the 
Army a Unit History of the 223rd Support and Service Company, 
506th Field Depot for the period from April 1966 to February 
1967.  It provided a copy of the veteran's personnel file 
with the request.  In April 2003, a reply was received from 
the Department of the Army indicating that there was 
insufficient specific stressor information, such as a 
specific date within sixty days, a specific location, and the 
full name of the casualty.  The Board notes that the Army 
indicated that the veteran's statement of stressors was not 
provided.  The Board finds that this was not prejudicial to 
the veteran, however, as the veteran has not provided a 
statement of stressors in conjunction with his current claim 
which could have been forwarded to the Department of the 
Army.  The veteran has not indicated the existence of any 
additional records that would aid in substantiating his 
claim.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In the present case, regarding the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for post-traumatic stress disorder, a 
substantially complete application was received in November 
2000.  Thereafter, in a rating decision dated in February 
2001, that issue was denied.  Only after that rating action 
was promulgated did the AOJ, in the notification letter 
accompanying the rating decision, as well as in a separate 
VCAA letter in March 2001, provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence would be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to certifying the 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a statement of the case was 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

Post-traumatic stress disorder

The Board finds that new and material evidence has not been 
received in order to reopen a claim for service connection 
for post-traumatic stress disorder.

VA will reopen a claim and review a former disposition of a 
claim if new and material evidence is presented or secured 
with respect to a claim that has been previously disallowed.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence 
means evidence which was not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  38 C.F.R. 
§ 3.156(a) (2001).  Such evidence must be neither cumulative 
nor redundant, and, by itself or in connection with evidence 
previously assembled, "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Id.  The Board notes that the legal standard of 
what constitutes "new and material" evidence was recently 
amended.  This amendment is inapplicable in the instant case 
as the amendment applies prospectively to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a) (2003)).

The specific matter under consideration is entitlement to 
service connection for post-traumatic stress disorder.  The 
three elements required to show service connection for post-
traumatic stress disorder are: (1) medical evidence 
diagnosing post-traumatic stress disorder, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2003).  The veteran has 
indicated that he was not in combat, although he states that 
many times he was out in the field in hostile territory, 
riding shotgun with an M16 rifle, where his life was in 
danger.  The Board finds that the veteran has not submitted 
evidence to indicate that he was engaged in combat with the 
enemy, and therefore there must be credible supporting 
evidence that the veteran's claimed in-service stressors 
occurred.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Such 
evidence has not been submitted with the veteran's claim to 
reopen.

In the May 2000 decision which denied the veteran's claim to 
reopen, the Board found that the veteran had not provided 
sufficient details which would assist VA in verifying his 
stressors, and that the veteran's description of his 
stressors was cumulative and redundant.  The veteran was 
notified of that decision, and it is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).  

Since the May 2000 Board decision, the veteran has submitted 
various statements as well as VA progress notes, including 
notes from the veteran's time as an inpatient in a VA trauma 
recovery program from May 2001 to June 2001, and from May 
2002 to June 2002.  Further, in October 2002 he testified at 
an RO hearing.  The Board finds that this evidence provides 
descriptions of stressors previously submitted to agency 
decisionmakers, and is cumulative and redundant.

In a VA progress note dated in August 2000, the veteran 
reported that when in Vietnam he was with a fellow soldier 
when he saw a Vietnamese girl alone on the road.  The other 
soldier abducted the girl, pulled her off into the underbrush 
alongside the road, and raped her.  The rape became violent, 
and the soldier killed the woman.  The soldier encouraged the 
veteran to participate in the rape, but the veteran did not 
actively engage in the abduction, rape, or murder of the 
young girl.  The examiner noted that the veteran reported a 
secondary event that had also caused the veteran distress to 
a lesser degree.  The veteran reported witnessing a soldier 
shot (and perhaps killed) in a bar fight in Vietnam.  The 
veteran was not involved in the altercation, but was afraid 
of being injured himself and afraid that the situation could 
become out-of-control.  The Board finds that this evidence is 
not new and material, as the veteran has previously described 
these events at a Travel Board hearing in November 1999, at 
an RO hearing in March 1998, in a statement submitted in 
October 1997.  The recounting of the stressors does not 
provide any new information which might be verified by VA, 
such as specific dates, specific places, and the names of 
those involved in the incidents.  In essence, a recounting is 
not new.  Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

At the October 2002 RO hearing, the veteran stated that the 
rape occurred on Christmas Eve 1966, that he could not 
remember the name of the soldier who had raped the Vietnamese 
woman, and that the incident was not reported to the 
military.  He indicated that he was in the 223rd Support and 
Service Company, 506th Field Depot.  The date of Christmas 
Eve 1966, as well as the veteran's company and depot were 
previously submitted by the veteran in December 1997.  This 
evidence is cumulative.  

In June 2001 and June 2002 VA discharge summaries from the 
Trauma Recovery Program, the examiners noted that the veteran 
had witnessed incidents of atrocity directed towards the 
Vietnamese people.  No further details of the "atrocity" 
are provided which might be verified by VA.  Further, the 
Board notes that new stressors do not give rise to new 
claims.  There is a prior denial of post-traumatic stress 
disorder, with a remarkable history of insufficient 
information to conduct a meaningful search, and nothing has 
changed.

In a statement submitted in March 2001, the veteran stated 
that he had previously named Sergeant Sanders, and that VA 
had never made an attempt to verify this name.  He stated 
that if VA could provide him with the roster of soldiers from 
the Army of the 223rd in 1966, then the veteran could pick 
out the name.  The Board notes that without more specific 
information, VA cannot verify the occurrence of an alleged 
stressor, as evidenced by the Army's reply to the RO's 
request for unit information.  Prior to reopening the claim 
and conducting development, it is the veteran's obligation to 
submit new and material evidence, and this he has not done.  
Further, the veteran previously provided the name of Sanders 
in December 1997.  Evidence which has been previously 
submitted to agency decisionmakers is cumulative.

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted regarding the claim to reopen 
for entitlement to service connection for post-traumatic 
stress disorder.

Right knee

The Board may not entertain an application for review on 
appeal unless it conforms to the law. 38 U.S.C.A. §§ 7104, 
7108 (West 2002).  An appeal to the Board consists of a 
timely filed notice of disagreement and, after a statement of 
the case is issued, a timely filed substantive appeal.  The 
claimant has one year from the date of notification of the 
decision to file a notice of disagreement to initiate the 
appeal process.  A statement of the case is then forwarded by 
the RO to the claimant.  To complete the appeal, the claimant 
must then file a substantive appeal with the RO within 60 
days of the mailing date of the statement of the case, or 
within the remaining time, if any, of the one-year period 
beginning on the date of notification of the decision, if 
such remaining time is greater than 60 days.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2003).

By an October 1997 rating decision, the veteran's claim for 
service connection for residuals of a right knee injury was 
denied.  The veteran was notified of this decision in a 
letter dated in November 17, 1997, and he was apprised of his 
appellate rights.  In March 1998, the RO received the 
veteran's timely notice of disagreement with the November 17, 
1997 RO decision that denied his claim to reopen for service 
connection for post-traumatic stress disorder.  He was 
furnished a statement of the case on September 1, 1998.  The 
notification letter apprised the veteran of the 60-day time 
limit for filing a substantive appeal.  The veteran did not, 
however, complete the final sequential step that would have 
perfected his appeal.  He failed to submit a timely 
substantive appeal to the RO prior to the expiration date.  
The first communication from the veteran which might be 
construed as a substantive appeal was received at a hearing 
in November 1999, over a year past the expiration date of 
November 17, 1998.

Inasmuch as the veteran did not submit a substantive appeal 
in a timely manner, the Board does not have jurisdiction to 
adjudicate his claim and, therefore, it is dismissed.  38 
U.S.C.A. §§ 7104, 7105, 7108; Roy v. Brown, 5 Vet. App. 554 
(1993).

ORDER

The claim to reopen for service connection for post-traumatic 
stress disorder is denied.

The appeal for service connection for residuals of a right 
knee injury is dismissed.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



